UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-5111


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TYRONE POWELL,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:09-cr-00373-BEL-1)


Submitted:   September 10, 2010            Decided:   November 1, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven H. Levin, Baltimore, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Thiruvendran Vignarajah,
Kwame J. Manley, Assistant United States Attorneys, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrone       Powell      appeals    from     his      conviction      for

possession      with    intent      to   distribute         powder   cocaine,      in

violation of 21 U.S.C. §§ 841(a), 841(b)(1)(C) (2006).                      Powell

filed a motion to suppress evidence found during the search of

his vehicle after an investigatory stop, and the district court

denied the motion.           On appeal, Powell argues the district court

erred in denying his motion to suppress the evidence.                            This

court reviews the district court’s factual findings underlying a

motion to suppress for clear error and its legal conclusions de

novo.   United States v. Day, 591 F.3d 679, 682 (4th Cir. 2010).

We afford the district court’s credibility determinations due

deference, because “it is the role of the district court to

observe witnesses and weigh their credibility during a pre-trial

motion to suppress.”           United States v. Abu Ali, 528 F.3d 210,

232 (4th Cir. 2008) (internal quotation marks omitted), cert.

denied, 129 S. Ct. 1312 (2009).

           We    have    carefully       reviewed     the    transcript     of   the

hearing on Powell’s motion and we conclude that, taken in the

light most favorable to the Government, see United States v.

Matthews, 591 F.3d 230, 234 (4th Cir. 2009), petition for cert.

filed, __ U.S.L.W. __ (U.S. Apr. 23, 2010) (No. 09-10414), the

evidence   adduced      at    the   hearing   amply    supports      the   district



                                          2
court’s ruling.        Accordingly, we affirm the denial of Powell’s

motion to suppress and affirm the conviction.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3